     Case 2:19-cv-00130-LGW-BWC Document 1-3 Filed 10/22/19 Page 1 of 1

Attachment 2: Jurisdiction & Venue




                          JURISDICTION AND VENUE




1.      This is a civil action authorized by 42 U.S.C. Section 1983 to redress the

deprivation, under color of state law, of rights secured by the Constitution ofthe

United States. The court has jurisdiction under 28 U.S.C. Section 1331 and 1343

(a)(3). Plaintiff seeks declaratory relief pursuant to 28 U.S.C. Section 2201 and

2202. FlaintifTs claims for injunctive relief are authorized by 28 U.S.C., Section

2283 & 2284 and Rule 65 ofthe Federal Rules of Civil Procedure. This court has


supplemental jurisdiction over PlaintifTs state law claims under 28 U.S.C. Section

1367.


2.      Jurisdiction for removal is under United States Statute 28 USC 1446 and

Rule 8(a) ofthe Federal Rules of Civil Procedure.

3.      The District Court ofthe Southern District of Georgia is an appropriate

venue under 28 U.S.C. Section 1391 (b)(2) because it is where the events giving

rise to this claim occurred.




Attachment 2                                                               Page 1 of 1
